DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered.

	Applicant argues none of the cited references, either alone or in combination, teach or suggest at least: received N first messages from the N third network nodes, respectively using N communication paths, wherein each of the N first messages comprises a service identification (ID)," as recited in claim 30.  Examiner agrees that the claims as amended are not disclosed in the previously used art.  However, these limitations can be found in newly introduced prior art Batni and Kauffman.  Please see the rejections that follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Jain (2013/0084894), and further in view of Batni (2005/0164707) and further in view of Kauffman (5,857,203).

Regarding claim 30, Jain discloses a first network node in a mobile communication system including a User Equipment (UE), a second network node, and N third network nodes, wherein N is an integer greater than 2, the first network node comprising: (See Jain fig.1a,b UE connected to RAN (e.g. second network node with RAN); MTC servers (e.g. third network nodes; there are more than 2); MTC/IWF 102a, b, c (e.g. combination is first network node))
one or more memories storing instructions; and 
one or more processors configured to execute the instructions to: (MTC/IWF 102a, b,c has at least one processor executing an algorithm stored in memory)
receive N first messages from the N third network nodes, (See Jain fig. 5, 510; MTC/IWF receives a plurality of device trigger messages from MTC servers; fig. 2a; more than 2 trigger messages)
send, to the UE via the second network node, one second message and after the first network node waits for the N first messages from the N third network nodes. (See Jain fig. 5, 540; sending the plurality of aggregated device trigger messages (e.g. a second message) to the MTC device (e.g. UE) via the RAN (e.g. which contains a second network node);  the aggregated message is send after the MTC/IWF receives the plurality of device trigger messages; fig. 2a; more than 2 trigger messages)
	Jain does not explicitly disclose wherein the trigger message has a service id.  However, Batni does disclose wherein the trigger message has a service id.  (See Batni para. 51; service ID)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Jain to include the teaching of wherein the trigger message has a service id of Batni with the motivation being to allow for easy identification (as opposed to just guessing) and further to allow for scheduling of data and further to apply proper billing and further to meet end user requirements.
	Jain in view of Batni does not explicitly wherein the plurality of servers have a plurality of communication paths.  However, Kauffman does disclose wherein the plurality of servers have a plurality of communication paths.  (See Kauffman col. 13, lines 40-45)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Jain in view of Batni to include the teaching of wherein the plurality of servers have a plurality of communication paths of Kauffman with the motivation being to allow for flexible network design and further to allow for redundancy and resiliency and further to increase throughput.


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Jain (2013/0084894), and further in view of Batni (2005/0164707) and further in view of Kauffman (5,857,203) and further in view of Kim (2012/0282956).

	Regarding claim 38, Jain in view of Batni in view of Kauffman discloses the first network node according to claim 30.  Jain in view of Batni in view of Kauffman does not explicitly disclose wherein the instructions further cause the at least one processor to receive, from the UE, a fourth message via the second network node. However, Kim does disclose wherein the instructions further cause the at least one processor to receive, from the UE, a third message via the second network node. (See Kim para. 257; fig. 2; UE sends a ACK (e.g. fourth message) to a network device (e.g. first network node) via eNodeb (e.g. via second network node)) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Jain in view of Batni in view of Kauffman to include the teaching of wherein the instructions further cause the at least one processor to receive, from the UE, a fourth message via the second network node of Kim with the motivation being to definitively know whether the UE has received a message and further to save bandwidth by not retransmitting packets that have successfully received and further to ensure important packets are successfully received.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Jain (2013/0084894), and further in view of Batni (2005/0164707) and further in view of Kauffman (5,857,203).

Regarding claim 32, Jain discloses a communication method for a first network node in a mobile communication system including a User Equipment (UE), a second network node, and N third network nodes, wherein N is an integer greater than 2, the communication method comprising: (See Jain fig.1a,b UE connected to RAN (e.g. second network node with RAN); MTC servers (e.g. third network nodes; there are more than 2); MTC/IWF 102a, b, c (e.g. combination is first network node))
	receiving N first messages from the N third network nodes, (See Jain fig. 5, 510; MTC/IWF receives a plurality of device trigger messages from MTC servers; fig. 2a; more than 2 trigger messages)
	sending, to the UE via the second network node, one second message after the first network node waits for the N first messages from the N third network nodes. (See Jain fig. 5, 540; sending the plurality of aggregated device trigger messages (e.g. a second message) to the MTC device (e.g. UE) via the RAN (e.g. which contains a second network node);  the aggregated message is send after the MTC/IWF receives the plurality of device trigger messages; fig. 2a; more than 2 trigger messages)
Jain does not explicitly disclose wherein the trigger message has a service id.  However, Batni does disclose wherein the trigger message has a service id.  (See Batni para. 51; service ID)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Jain to include the teaching of wherein the trigger message has a service id of Batni with the motivation being to allow for easy identification (as opposed to just guessing) and further to allow for scheduling of data and further to apply proper billing and further to meet end user requirements.
	Jain in view of Batni does not explicitly wherein the plurality of servers have a plurality of communication paths.  However, Kauffman does disclose wherein the plurality of servers have a plurality of communication paths.  (See Kauffman col. 13, lines 40-45)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Jain in view of Batni to include the teaching of wherein the plurality of servers have a plurality of communication paths of Kauffman with the motivation being to allow for flexible network design and further to allow for redundancy and resiliency and further to increase throughput.


Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Jain (2013/0084894), and further in view of Batni (2005/0164707) and further in view of Kauffman (5,857,203) and further in view of Kim (2012/0282956).

	Regarding claim 39, Jain in view of Batni in view of Kauffman discloses the communication method according to claim 32.  Jain in view of Batni in view of Kauffman
does not explicitly disclose wherein the instructions further cause the at least one
processor to receive, from the UE, a fourth message via the second network node.
However, Kim does disclose wherein the instructions further cause the at least one
processor to receive, from the UE, a third message via the second network node. (See
Kim para. 257; fig. 2; UE sends a ACK (e.g. third message) to a network device
(e.g. first network node) via eNodeb (e.g. via second network node)) Therefore it
would have been obvious to one of ordinary skill in the art before the effective filing date
to modify the method of Jain in view of Batni in view of Kauffman to include the teaching
of wherein the instructions further cause the at least one processor to receive, from the
UE, a fourth message via the second network node of Kim with the motivation being to
definitively know whether the UE has received a message and further to save
bandwidth by not retransmitting packets that have successfully received and further to
ensure important packets are successfully received.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461